DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/16/2022 has been considered by the examiner. 

Terminal Disclaimer
The terminal disclaimer filed on 4/12/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Application 16/640,282 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (WO 2016/052369) with (US 2017/02689239) as an English language translation in view of Momma et al. (WO 2017/086035), Hasegawa et al. (JP 2012-096531), Mikami (JP 2005-103870), and Kawamura et al. (WO 2015/163358).
Regarding claim 1, Li teaches a laminated film comprising a flexible substrate and an organic layer disposed on the flexible substrate (Pg. 1, Paragraph [0007]). A thin film layer is disposed on the organic layer and is formed containing silicon atoms, oxygen atoms and carbon atoms (Pg. 1, Paragraph [0009]). The thin film layer is formed such that the carbon distribution curve has at least three extreme values (Pg. 6, Paragraph [0103]).
Li is silent with respect to a difference between a maximum value of local maxima and a minimum value of the local maxima of 14 at% or less in a carbon distribution curve that represents a relationship between a thickness-wise distance in the thin film layer from a surface of the thin film layer and a proportion of a number of carbon atoms (atomic proportion of carbon) to a total number of silicon atoms, oxygen atoms, and carbon atoms contained in the thin film layer at a point positioned away from the surface by the distance, and the thin film layer including at least one discontinuous region that satisfies a relationship of formulae (1) to (3). 
However, these features appear to be dependent on the methods of forming the thin film layer. Li teaches the method of forming the thin film layer through a plasma CVD process in which a raw material gas, particularly hexamethyldisiloxane (HDMSO), is reacted with a reactant gas, particularly oxygen gas (Pgs. 7-9, Paragraphs [0109]-[0132]). 
Mikami teaches a laminated film including a base film and a barrier layer using at least two or more film forming chambers in which each chamber is formed from an organosilicon compound and oxygen gas (Pargraph [0011]). The chambers are utilized in a plasma CVD method of forming the laminated film (Paragraph [0011]). The carbon atoms content between each of the layers formed is different for each layer produced (Paragraph [0011]). Since each of the layers formed from individual chambers is discontinuous with the carbon atom content, the permeation of oxygen gas and water vapor is improved allowing for excellent gas barrier properties (Paragraph [0011]). 
Kawamura teaches a gas barrier film on a base substrate which includes silicon atoms, oxygen atoms and carbon atoms (Pg. 2). The gas barrier film preferably has a high carbon percentage near the substrate surface and a lower carbon percentage near the surface side of the gas barrier substrate (Pg. 2). This decreasing carbon percentage from the substrate to the surface allows for a balance of stress in the film, higher gas barrier properties in high temperature and high humidity environments and the prevention of deterioration of the gas barrier film (Pgs. 2-3).
Momma teaches a gas barrier film having excellent gas barrier properties in which the gas barrier layer is formed from silicon atoms, oxygen atoms and carbon atoms (Pg. 1). The gas barrier layer may be formed through a plasma CVD method and includes various extreme values in the carbon distribution curve (Pg. 2). The plasma CVD method may particularly be used in combination with HDMSO and oxygen gas (Pg. 3). Momma teaches that the ratio of the carbon to carbon bonds in the thickness direction may be adjusted by not only selecting the ram material gas, but by adjusting the film forming conditions such as by adjusting the supply amount of oxygen gas (Pg. 3).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
Hasegawa teaches a laminated film having sufficient gas barrier properties (Paragraph [0018]). The laminated film includes a base film and a thin film layer comprising silicon atoms, oxygen atoms and carbon atoms (Paragraph [0021]). The laminated films are preferably formed from a plasma CVD method which utilizes an organosilicon based compound and oxygen gas (Paragraph [0050]). Hasegawa provides a variety of examples which illustrate a carbon distribution curve which is adjusted based on the supply amounts of oxygen gas and raw material gas such as HDMSO (Paragraphs [0075]-[0095]). This is evident such that examples 1 and 3-4 are produced with the contents of HDMSO and oxygen gas shown below (Paragraphs [0019]; [0075]-[0076]; [0089]; [0093]).

As can be seen from the figures associated with the examples, as the content of HDMSO is increased in relation to the amount of oxygen gas, the higher the carbon distribution curve is in atomic percentage such that the ratio in example 1 is 1:10 (HDMSO:Oxygen), example 3 is 1:5 and example 4 is 2:1 and as seen in figures 2, 7 and 8, the curve in the carbon distribution curve is higher in atomic percentage. 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the laminated film with the thin film layer of Li such that during the formation of the thin film layer, multiple chambers are used with different carbon contents in a discontinuous fashion, as taught by Mikami, such that the carbon content is decreasing from the substrate surface to the surface side of the thin film layer, as taught by Kawamura, in order to allow for excellent gas barrier properties and to allow for a balance of stress in the film, higher gas barrier properties in high temperature and high humidity environments and the prevention of deterioration of the thin film layer as taught by Mikami and Kawamura. Additionally it would have been obvious to one of ordinary skill in the art, as taught by Momma and Hasegawa, the carbon content may be adjusted in this decreasing fashion by adjusting the ratio of the content of HDMSO used in relation to the content of oxygen gas used in that more oxygen gas that is used in relation to the HDMSO, the lower the carbon content is. 
As discussed above, Li is silent with respect to a difference between a maximum value of local maxima and a minimum value of the local maxima of 14 at% or less in a carbon distribution curve that represents a relationship between a thickness-wise distance in the thin film layer from a surface of the thin film layer and a proportion of a number of carbon atoms (atomic proportion of carbon) to a total number of silicon atoms, oxygen atoms, and carbon atoms contained in the thin film layer at a point positioned away from the surface by the distance, and the thin film layer including at least one discontinuous region that satisfies a relationship of formulae (1) to (3). However, these features appear to be dependent on the methods of forming the thin film layer. In particular, applicant’s specification teaches the same methods of forming the thin film layer of claim 1 including utilizing HDMSO and oxygen gas in a plasma CVD method and accordingly adjusting the ratio of the HDMSO to the oxygen in order to form the discontinuous region required by claim 1 (See PGPUB, General Methods: Pg. 7, Paragraph [0073]-[0101]; Discontinuous Regions: Pg. 10, Paragraph [0103], Pgs. 11-12, Paragraphs [0112]-[0114]). As such, the combination as discussed above teaches identical methods and materials for forming the thin film layers required by applicant’s claimed invention as described by the instant specification. MPEP 2112.01: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Additionally, as discussed above the discontinuous decreasing carbon content providing for enhanced gas barrier properties may be adjusted by varying the content of HDMSO and oxygen gas during the plasma CVD process. Therefore, one of ordinary skill in the art would have found it obvious to optimize the gas barrier properties by optimizing the decreasing content of carbon in each of the film forming layer chambers and by optimizing the contents of HDMSO and oxygen gas in order to form the thin film layer of Li such that the difference between a maximum value of local maxima and a minimum value of the local maxima of 14 at% or less in a carbon distribution curve that represents a relationship between a thickness-wise distance in the thin film layer from a surface of the thin film layer and a proportion of a number of carbon atoms (atomic proportion of carbon) to a total number of silicon atoms, oxygen atoms, and carbon atoms contained in the thin film layer at a point positioned away from the surface by the distance, and the thin film layer including at least one discontinuous region that satisfies a relationship of formulae (1) to (3). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) See MPEP 2144.05 (II).
Regarding claims 2-6, the combination as discussed above teaches the laminated film with a thin film layer formed by the plasma CVD method with a discontinuous decreasing carbon content from the substrate to the surface of the thin film layer as discussed above. 
Li is silent with respect to the carbon distribution curve has a minimum value of more than 1 at% and 5 at% or less, as required by claim 2.
Li is additionally silent with respect to the carbon distribution curve has a difference between a maximum value of local minima and a minimum value of the local minima of 14 to 19 at%, as required by claim 3.
Li is additionally silent with respect to a distance X (nm) and a distance Y (nm) satisfy, in the carbon distribution curve, a relationship of a formula (4), with the distance X representing a distance from the surface of the thin film layer to the local minimum C in the discontinuous region, and the distance Y representing a distance from the surface of the thin film layer to an interface between the thin film layer and the substrate, X<Y/2, when the thin film layer includes two or more discontinuous regions, the local minimum C represents a local minimum having a smallest atomic proportion of carbon in the two or more discontinuous regions, as required by claim 4.
Li is additionally silent with respect to the formula (1) is 3 at% < a – b < 10 at%, the formula (2) is 3 at% < b – c < 10 at%, and the formula (3) is 0.5 < (a - c)/dx < 0.8, as required by claim 5.
Li is lastly silent with respect to at least two discontinuous regions, with the carbon distribution curve having a minimum value of more than 1 at% and 5 at% or less and a maximum value of 23 to 33 at%, as required by claim 6.
However, as discussed above, these limitations appear to be dependent on the methods and materials for forming the thin film layers required by the instant claims. As discussed, above, applicant’s specification teaches the same methods of forming the thin film layer of claim 1 including utilizing HDMSO and oxygen gas in a plasma CVD method and accordingly adjusting the ratio of the HDMSO to the oxygen in order to form the discontinuous region required by claim 1 (See PGPUB, General Methods: Pg. 7, Paragraph [0073]-[0101]; Discontinuous Regions: Pg. 10, Paragraph [0103], Pgs. 11-12, Paragraphs [0112]-[0114]). As such, the combination as discussed above teaches identical methods and materials for forming the thin film layers required by applicant’s claimed invention as described by the instant specification. MPEP 2112.01: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Additionally, as discussed above the discontinuous decreasing carbon content providing for enhanced gas barrier properties may be adjusted by varying the content of HDMSO and oxygen gas during the plasma CVD process. Therefore, one of ordinary skill in the art would have found it obvious to optimize the gas barrier properties by optimizing the decreasing content of carbon in each of the film forming layer chambers and by optimizing the contents of HDMSO and oxygen gas in order to form the thin film layer of Li such that the carbon distribution curve has a minimum value of more than 1 at% and 5 at% or less, as required by claim 2, the carbon distribution curve has a difference between a maximum value of local minima and a minimum value of the local minima of 14 to 19 at%, as required by claim 3, a distance X (nm) and a distance Y (nm) satisfy, in the carbon distribution curve, a relationship of a formula (4), with the distance X representing a distance from the surface of the thin film layer to the local minimum C in the discontinuous region, and the distance Y representing a distance from the surface of the thin film layer to an interface between the thin film layer and the substrate, X<Y/2, when the thin film layer includes two or more discontinuous regions, the local minimum C represents a local minimum having a smallest atomic proportion of carbon in the two or more discontinuous regions, as required by claim 4, the formula (1) is 3 at% < a – b < 10 at%, the formula (2) is 3 at% < b – c < 10 at%, and the formula (3) is 0.5 < (a - c)/dx < 0.8, as required by claim 5, and at least two discontinuous regions, with the carbon distribution curve having a minimum value of more than 1 at% and 5 at% or less and a maximum value of 23 to 33 at%, as required by claim 6. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) See MPEP 2144.05 (II).

Response to Arguments
Applicant's arguments filed 4/12/2022 have been fully considered but they are not persuasive. 
On pages 6-11, applicant argues that the instantly claimed invention is not obvious over each of the cited prior art references. In particular, applicant argues that Li teaches a preferable embodiment that the carbon distribution curve is substantially continuous and, therefore, fails to teach a “discontinuous region” as required by the claim. Applicant further argues that this limitation is not taught or mentioned by the cited prior art references of Hasegawa, Momma and Kawamura. Applicant further argues that the teachings of Mikami also fail to teach this limitation such that the changing of film forming chambers in the methods taught by Mikami fail to teach the claimed discontinuous region as described by applicant’s specification. This is so such that the gas composition is changed during formation of the film resulting the presence of the discontinuous region required by the claim and then the carbon distribution returns to a continuously changing region. 
The examiner firstly recognizes Li failing to teach the discontinuous region as required by the claim and as indicated on page 3 of the previous office action dated 12/24/2021. Additionally, the examiner recognizes the teachings of Li which include the preferable limitation of the carbon distribution curve being substantially continuous (Pg. 6, Paragraph [0101]). However, this limitation is a preferable limitation. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Therefore, the teachings of Li are not limited to this preferred embodiment. 
The examiner further notes that the cited references of Hasegawa, Momma and Kawamura are not relied upon in order to teach the limitation regarding the discontinuous region. That feature is taught by Mikami. This is so such that Mikami teaches a plasma CVD method similar to that argued by the applicant. Additionally, Mikami teaches, as noted in the previous office action on pages 3-4, the use of multiple chambers each having a different carbon atom percentages in each silicon oxide layer resulting in discontinuous layers allowing for excellent gas barrier properties. Furthermore, each of the chambers are taught to change the gas mixing ratio in each of the chambers which one of ordinary skill in the art would appreciate as changing the compositions in each of the chambers (Paragraph [0039]). As such, Mikami teaches the formation of a discontinuous layer/region which is formed from a plasma CVD method which changes compositions during the formation of the barrier film similar to that of applicant’s invention as argued above. Ultimately, the examiner contends that the combination of Li in view of Mikami, and further Hasegawa, Momma and Kawamura, teaches each of the limitations of claim 1 such that it would have been obvious to utilize multiple different compositions during the formation of the films of Li in order to achieve excellent gas barrier properties as taught by Mikami such that the use of multiple different compositions results in discontinuous layers having varying carbon contents and further results in discontinuous regions in a carbon distribution curve as required by claim 1. The examiner lastly notes that the current rejection is made FINAL. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/               Supervisory Patent Examiner, Art Unit 1783